Case 6:21-cv-00718-CEM-LRH Document 9 Filed 05/06/21 Page 1 of 2 PageID 55




                            UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION

  VERONICA BAXTER and AL-QUAN
  PIERCE,

                          Plaintiffs,

  v.                                                            Case No: 6:21-cv-718-CEM-LRH

  JAFET SANTIAGO-MIRANDA,
  CARSON HENDREN and WAYNE IVEY,

                          Defendants.


                                                ORDER
            This cause came on for consideration without oral argument on the following motion filed

  herein:

            MOTION:       UNOPPOSED MOTION FOR ENLARGEMENT OF TIME
                          TO FILE RESPONSIVE PLEADING (Doc. No. 8)

            FILED:        May 5, 2021



            THEREON it is ORDERED that the motion is GRANTED.

            The deadline for Defendants to answer or otherwise respond to the complaint (Doc. No. 1)

  is extended up to and including June 8, 2021. No other deadlines are extended by this Order.

            DONE and ORDERED in Orlando, Florida on May 6, 2021.
Case 6:21-cv-00718-CEM-LRH Document 9 Filed 05/06/21 Page 2 of 2 PageID 56




  Copies furnished to:

  Counsel of Record




                                       -2-
